Citation Nr: 1128190	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-25 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss. 

In November 2008, the Board remanded the issue of service connection for bilateral hearing loss to the Appeals Management Center (AMC) for additional development.  In March 2009, the AMC issued a rating decision granting service connection for right ear hearing loss.  Accordingly, that issue is no longer in appellate status.

As a final preliminary matter, in light of the decision herein to grant service connection for left ear hearing loss, the Board finds that a new claim for service connection for tinnitus has been reasonably raised by the record.  Specifically, the January 2009 VA audiologist opined that the Veteran's currently-diagnosed tinnitus is as likely as not a symptom associated with his hearing loss. The Veteran has now established service connection for left ear hearing loss.  Accordingly, a new informal claim for service connection for tinnitus secondary to bilateral hearing loss has been raised by the record but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action. 


FINDING OF FACT

The Veteran's has left ear hearing loss that is causally or etiologically related to service.



CONCLUSION OF LAW

Left ear hearing loss was incurred during service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for left ear hearing loss and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran claims his left ear hearing loss is due to his active service, including especially to noise exposure while working as a radio operator.  The Veteran has also reported in-service noise exposure from vehicle engines.  The Board finds that, affording the Veteran the benefit of the doubt, the evidence supports his contention.  

A Veteran may be awarded service connection by showing that he currently has disability resulting from a disease or an injury incurred in or aggravated by his active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Regarding the first requirement for service connection, there is no disputing the Veteran has left ear hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Most recently, a January 2009 VA audiological examination diagnosed the Veteran with sensorineural hearing loss, sloping from mild to moderately severe in his left ear.  The Board notes that audiometric findings from that examination show a 60 decibel loss in the left ear at 1000 Hertz and 2000 Hertz, and a 65 decibel loss at 3000 Hertz and 4000 Hertz, which is sufficient to meet the requirements of § 3.385 to also be considered an actual disability by VA standards.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).

Hence, resolution of the appeal of this claim turns on whether this disorder is attributable to the Veteran's service, including especially to noise exposure as mentioned.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  In this case, the Board finds that there is reasonable doubt as to whether the Veteran's left ear hearing loss is due to the acoustic trauma he sustained while in service, and reasonable doubt must be resolved in favor of the Veteran.  38 C.F.R. § 3.102.

Available service treatment records are negative for complaints related to hearing loss.  The Veteran's January 1966 pre-induction examination shows hearing acuity within normal limits.  Of particular relevance, the Veteran's left ear pure tone threshold at 4000 Hertz was 0 decibels.  However, October 1967 audiometric testing for the purposes of separation revealed a decline in left ear hearing acuity, as indicated by a pure tone threshold of 25 decibels at 4000 Hertz.  As stated, a threshold higher than 20 decibels indicates some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

As a side note, the Board observes that because both the pre-induction examination and the separation examination were conducted prior to November 1, 1967, it is presumed that the results of both examinations were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, in order to facilitate data comparison, the Board finds it necessary to convert the findings reported at separation from ASA standards to ISO-ANSI standards.  In doing so, the Board observes that under the ISO-ANSI standards used today, the Veteran's left ear pure tone threshold at 4000 Hertz was 30 decibels in October 1967, supporting existence of an even higher degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Significantly, the January 2009 VA examination report presents an audiologist's opinion that "it is as likely as not that [the Veteran's] unprotected military noise exposure contributed to the onset of his hearing loss for the right ear and a threshold shift (but thresholds remaining in the normal range) for the left ear."  The VA audiologist continued that, although hearing thresholds remained within the normal range for the left ear at discharge, a significant shift (decrease) in thresholds was noted when comparing his enlistment hearing test with his discharge hearing test.  Therefore, "there is evidence to support that his military noise exposure had some effect on his hearing, but did not cause a hearing loss (thresholds outside the normal range)." That VA examination report notes the Veteran's complaints of unprotected noise exposure from communication noise from headsets and radio squelch noise and noise exposure from weapons and artillery fire during basic training.  Additional occupational noise exposure was also reported.  The VA audiologist also considered the results of audiometric testing performed in August 1964 prior to service.  Based on the foregoing, while stopping short of providing an outright positive opinion, the VA audiologist clearly found a link between noise exposure in service and a decline in the Veteran's left ear hearing acuity in service.  

The Board also observes that the January 2009 VA audiologist opined that it is at least as likely as not that the Veteran's right ear hearing loss is related to service noise exposure, and that the opinion was based primarily on the fact that some degree of hearing loss was found during separation examination in October 1967.  Similarly, the VA audiologist appears to have refrained from providing an outright positive opinion for the left ear based on the stated conclusion that the left ear did not show any degree of hearing loss during separation examination.  On the contrary, the Board points out that the Veteran's left ear also demonstrated some degree of hearing loss at separation, with a pure tone threshold of 25 decibels at 4000 Hertz under ASA standards, which converts to 30 decibels under ISO-ANSI standards.  The Board believes that had the VA audiologist recognized that fact, she likely would have provided an outright positive nexus opinion for the left ear in addition to the right ear.  Regardless, the Board finds that, as written, the January 2009 VA opinion creates sufficient reasonable doubt as to whether the Veteran's left ear hearing disability is related to service, and reasonable doubt is resolved in favor of the Veteran.

Moreover, the Veteran is certainly competent to state that he has experienced difficulty hearing since his service, as he testified during his April 2008 hearing.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Board also finds his assertions credible since there is no competent and credible evidence to the contrary.  

Therefore, resolving any doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left ear hearing loss is granted.  



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


